Citation Nr: 0632622	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel










INTRODUCTION

The veteran served on active duty from November 1958 to July 
1962, and again from October 1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which, among other things, denied the 
benefit sought on appeal.  The Board first considered this 
appeal in September 2005 and remanded the issue here 
remaining on appeal for additional development of the medical 
record.  All requested development was completed and the 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current back disability did not begin 
during service or within one year of discharge from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006 as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in May 2006 
making the most recent notice pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his back disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in July 2006 that he did not have any 
additional information to substantiate his claim and 
requested that the issue be addressed as quickly as possible 
by the Board.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he injured his low back during 
service and that his current low back pain is a result of the 
injury sustained in the 1960's.  He does not provide any 
explanation for the decades that passed without treatment, 
nor has he commented on the medical findings that his current 
low back problems began in the mid-1990's.  The veteran did, 
however, submit a statement from his treating physician dated 
in July 2003 showing that the veteran had undergone surgery 
of the lumbar spine in 1995 and that he had been treated for 
low back discomfort for many years.  The physician did not 
render an opinion as to the etiology of the veteran's current 
low back disability.

Service medical records show that the veteran complained of 
low back pain on several occasions, but was not found to have 
a low back disability upon discharge from service in January 
1964.  The veteran underwent VA examination in March 1964 and 
made no complaint of low back pain.  His musculoskeletal 
system was reported as normal at that time.

Post-service treatment records show that the veteran was 
treated for neck pain with radiation into his hand in 1988.  
In 1995, he presented to a private neurosurgeon with 
complaints of left leg pain and was determined upon magnetic 
resonance imaging (MRI) to have severe spinal stenosis at L3-
L4 secondary to facet and ligamentous hypertrophy, a disc 
protrusion on the left side of L4-L5 causing left L5 nerve 
root compression, and foraminal stenosis at L5-S1.  The 
veteran gave a history of having pain for eight months and 
made no reference whatsoever to an injury, much less to an 
in-service injury that occurred in the 1960's.

The veteran underwent surgical intervention in June 1995 with 
some success.  In August 1995, however, he was involved in a 
motor vehicle accident and pain in his left leg returned.  
The veteran has continued to have complaints of pain in his 
low back since that time.

In February 2006, the veteran presented for VA examination 
and related a history of low back pain since a lifting injury 
during service in 1961.  The examiner reviewed the veteran's 
claims folder, including his service medical records and 
treatment records describing his 1995 discectomies and 
decompression surgery, in conjunction with his examination of 
the veteran.  The examiner diagnosed status-post surgery for 
excision of L3, L4-L5, and L5-S1 discs with residual back 
pain and radicular symptoms without hard neurologic deficits.  
The examiner opined that had the veteran had any significant 
disc herniation and radicular pain during service, one would 
expect that it would not have resolved with a simple one week 
rest.  Thus, because the veteran's record is void of 
complaints of low back pain and/or left leg pain for 
approximately thirty years following service, the examiner 
opined that the veteran's lumbar spine condition was not 
related to the incident of low back pain treated during 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Degenerative joint disease and degenerative disc disease are 
chronic diseases under 38 C.F.R. § 3.309(a) and will be 
presumed to have been incurred during service under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that one of the diseases 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in July 1962 
and again in January 1964, the evidence must show that a 
chronic disease manifest to a degree of ten percent by 
January 1965 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Given the evidence as outlined above, the Board finds that 
although the veteran was treated for low back pain during 
service, his current lumbar spine disorder did not begin 
during service.  Specifically, the medical evidence of record 
shows that the veteran did not have complaints related to his 
low back and/or left leg when he underwent VA examination 
immediately after service discharge in 1964 and did not 
present for treatment of a back disability until thirty years 
later when he was found to have severe lumbar spine problems.  
The one medical opinion of record is unequivocal that the 
currently diagnosed back disorder did not begin during 
service or as a consequence of the instances during service 
when the veteran complained of back pain.  

The evidence in favor of the veteran's claim is simply his 
own statement that he believes his back pain started during 
service.  Although he is certainly competent to describe his 
symptoms, there is no evidence that he has medical training 
sufficient to allow his statements to be accepted to 
establish a relationship between service and a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, the Board finds that the medical 
evidence supports the finding that the veteran's current back 
disability did not begin during service.  As such, service 
connection for a low back disability is denied on a direct 
basis.  Because there is no evidence of a degenerative 
disease within one year of discharge from service, service 
connection is also denied on a presumptive basis.


ORDER

Service connection for a low back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


